
	
		I
		112th CONGRESS
		1st Session
		H. R. 851
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2011
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  certain renewable fuel tax incentives and to repeal fossil fuel subsidies for
		  large oil companies.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Clean Energy Jobs Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Title I—Renewable Fuels
					Sec. 101. Extension of biodiesel and renewable diesel
				incentives.
					Sec. 102. Extension of income tax credit for alcohol used as
				fuel.
					Sec. 103. Extension of excise tax credit for alcohol used as
				fuel.
					Sec. 104. Extension of additional duties on
				ethanol.
					Title II—Fossil Fuels
					Sec. 201. Amortization of geological and geophysical
				expenditures.
					Sec. 202. Producing oil and gas from marginal
				wells.
					Sec. 203. Enhanced oil recovery credit.
					Sec. 204. Intangible drilling and development costs in the case
				of oil and gas wells.
					Sec. 205. Percentage depletion.
					Sec. 206. Tertiary injectants.
					Sec. 207. Passive activity losses and credits
				limited.
					Sec. 208. Income attributable to domestic production
				activities.
					Title III—Increased Revenues to Reduce Federal Budget
				Deficit
					Sec. 301. Increased revenues to reduce Federal budget
				deficit.
				
			IRenewable
			 Fuels
			101.Extension of
			 biodiesel and renewable diesel incentives
				(a)Credits for
			 Biodiesel and Renewable Diesel Used as FuelSubsection (g) of
			 section 40A of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2011 and inserting December 31,
			 2016.
				(b)Excise Tax
			 Credits and Outlay Payments for Biodiesel and Renewable Diesel Fuel
			 Mixtures
					(1)Paragraph (6) of
			 section 6426(c) of such Code is amended by striking December 31,
			 2011 and inserting December 31, 2016.
					(2)Subparagraph (B)
			 of section 6427(e)(6) is amended by striking December 31, 2011
			 and inserting December 31, 2016.
					(c)Effective
			 DateThe amendments made by this section shall apply to fuel sold
			 or used after December 31, 2011.
				102.Extension of
			 income tax credit for alcohol used as fuel
				(a)In
			 GeneralParagraph (1) of section 40(e) of the Internal Revenue
			 Code of 1986 is amended—
					(1)by striking
			 December 31, 2011 in subparagraph (A) and inserting
			 December 31, 2016, and
					(2)by striking
			 January 1, 2012 in subparagraph (B) and inserting January
			 1, 2017.
					(b)Cellulosic
			 BiofuelSubparagraph (H) of section 40(b)(6) of such Code is
			 amended by striking January 1, 2013 and inserting January
			 1, 2017.
				(c)Reduced Amount
			 for Ethanol BlendersParagraphs (1) and (2) of section 40(h) of
			 such Code are both amended by striking 2011 and inserting
			 2016.
				(d)Effective
			 DateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				103.Extension of
			 excise tax credit for alcohol used as fuel
				(a)In
			 GeneralParagraph (6) of section 6426(b) of the Internal Revenue
			 Code of 1986 is amended by striking December 31, 2011 and
			 inserting December 31, 2016.
				(b)Effective
			 DateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
				104.Extension of
			 additional duties on ethanolHeadings 9901.00.50 and 9901.00.52 of the
			 Harmonized Tariff Schedule of the United States are each amended in the
			 effective period column by striking 1/1/2012 and inserting
			 1/1/2017.
			IIFossil
			 Fuels
			201.Amortization of
			 geological and geophysical expenditures
				(a)In
			 GeneralSubparagraph (A) of section 167(h)(5) of the Internal
			 Revenue Code of 1986 is amended by striking major integrated oil
			 company and inserting covered large oil company.
				(b)Covered Large
			 Oil CompanyParagraph (5) of section 167(h) of such Act is
			 amended by redesignating subparagraph (B) as subparagraph (C) and by inserting
			 after subparagraph (A) the following new subparagraph:
					
						(B)Covered large
				oil companyFor purposes of this paragraph, the term
				covered large oil company means a taxpayer which—
							(i)is
				a major integrated oil company, or
							(ii)has gross
				receipts in excess of $50,000,000 for the taxable year.
							For
				purposes of clause (ii), all persons treated as a single employer under
				subsections (a) and (b) of section 52 shall be treated as 1
				person..
				(c)Conforming
			 AmendmentThe heading for paragraph (5) of section 167(h) of such
			 Code is amended by inserting and other large taxpayers.
				(d)Effective
			 DateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after December 31, 2011.
				202.Producing oil
			 and gas from marginal wells
				(a)In
			 GeneralSection 45I of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(e)Exception for
				Taxpayer Who Is Not Small, Independent Oil and Gas Company
							(1)In
				generalSubsection (a) shall not apply to any taxpayer which is
				not a small, independent oil and gas company for the taxable year.
							(2)Aggregation
				ruleFor purposes of paragraph (1), all persons treated as a
				single employer under subsections (a) and (b) of section 52 shall be treated as
				1
				person.
							.
				(b)Effective
			 DateThe amendment made by subsection (a) shall apply to credits
			 determined for taxable years beginning after December 31, 2011.
				203.Enhanced oil
			 recovery credit
				(a)In
			 GeneralSection 43 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(f)Exception for
				Taxpayer Who Is Not Small, Independent Oil and Gas Company
							(1)In
				generalSubsection (a) shall not apply to any taxpayer which is
				not a small, independent oil and gas company for the taxable year.
							(2)Aggregation
				ruleFor purposes of paragraph (1), all persons treated as a
				single employer under subsections (a) and (b) of section 52 shall be treated as
				1
				person.
							.
				(b)Effective
			 DateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after December 31, 2011.
				204.Intangible
			 drilling and development costs in the case of oil and gas wells
				(a)In
			 GeneralSubsection (c) of section 263 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new sentence:
			 This subsection shall not apply to amounts paid or incurred by a
			 taxpayer in any taxable year in which such taxpayer is not a small, independent
			 oil and gas company, determined by deeming all persons treated as a single
			 employer under subsections (a) and (b) of section 52 as 1
			 person..
				(b)Effective
			 DateThe amendment made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after December 31, 2011.
				205.Percentage
			 depletion
				(a)In
			 GeneralSection 613A of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(f)Exception for
				Taxpayer Who Is Not Small, Independent Oil and Gas Company
							(1)In
				generalThis section and section 611 shall not apply to any
				taxpayer which is not a small, independent oil and gas company for the taxable
				year.
							(2)Aggregation
				ruleFor purposes of paragraph (1), all persons treated as a
				single employer under subsections (a) and (b) of section 52 shall be treated as
				1
				person.
							.
				(b)Conforming
			 AmendmentSection 613A(c)(1) of such Code is amended by striking
			 subsection (d) and inserting subsections (d) and
			 (f).
				(c)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				206.Tertiary
			 injectants
				(a)In
			 GeneralSection 193 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(d)Exception for
				Taxpayer Who Is Not Small, Independent Oil and Gas Company
							(1)In
				generalSubsection (a) shall not apply to any taxpayer which is
				not a small, independent oil and gas company for the taxable year.
							(2)Exception for
				qualified carbon dioxide disposed in secure geological
				storageParagraph (1) shall not apply in the case of any
				qualified tertiary injectant expense paid or incurred for any tertiary
				injectant is qualified carbon dioxide (as defined in section 45Q(b)) which is
				disposed of by the taxpayer in secure geological storage (as defined by section
				45Q(d)).
							(3)Aggregation
				ruleFor purposes of paragraph (1), all persons treated as a
				single employer under subsections (a) and (b) of section 52 shall be treated as
				1
				person.
							.
				(b)Effective
			 DateThe amendment made by this section shall apply to expenses
			 incurred after December 31, 2011.
				207.Passive
			 activity losses and credits limitedParagraph (3) of section 469(c) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
				
					(C)Exception for
				taxpayer who is not small, independent oil and gas company
						(i)In
				generalSubparagraph (A) shall not apply to any taxpayer which is
				not a small, independent oil and gas company for the taxable year.
						(ii)Aggregation
				ruleFor purposes of clause (i), all persons treated as a single
				employer under subsections (a) and (b) of section 52 shall be treated as 1
				person.
						.
			208.Income
			 attributable to domestic production activities
				(a)In
			 GeneralSection 199 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(e)Exception for
				Taxpayer Who Is Not Small, Independent Oil and Gas
				CompanySubsection (a) shall not apply to the income derived from
				the production, transportation, or distribution of oil, natural gas, or any
				primary product (within the meaning of subsection (d)(9)) thereof by any
				taxpayer which for the taxable year is an oil and gas company which is not a
				small, independent oil and gas
				company.
						.
				(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				IIIIncreased
			 Revenues to Reduce Federal Budget Deficit
			301.Increased
			 revenues to reduce Federal budget deficitAny increase in revenues by reason of the
			 amendments made by this Act shall be applied to reduce the Federal budget
			 deficit, or, for any fiscal year for which there is no Federal budget deficit,
			 to reduce the Federal debt.
			
